Citation Nr: 1039835	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-09 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing 
loss.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk






INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Since September 2007, the Veteran has demonstrated no worse 
than Level IV hearing in the right ear and Level I hearing in the 
left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In November 2007 and 
November 2008 letters, the Veteran was notified of the 
information and evidence needed to substantiate and complete the 
claim on appeal.  Additionally, the November 2007 letter provided 
him with the general criteria for the assignment of an effective 
date and initial rating, and the November 2008 letter provided 
specific criteria for determining his rating.  Id.  Furthermore, 
as a claim for an increased initial rating is a downstream issue 
from that of service connection, he bears the burden of 
demonstrating prejudice resulting from defective VCAA notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that 
"where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").  

The Board notes that, in the present case, initial notice was 
issued prior to the August 2008 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  That case, however, was overruled by the U.S. Court 
of Appeals for the Federal Circuit, and is no longer binding on 
the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issue on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA medical records.  He has also 
been afforded a VA medical examination in July 2008.  The Board 
notes that the VA examination report contains sufficiently 
specific clinical findings and informed discussion of the 
pertinent history and clinical features of the disability on 
appeal and is adequate for purposes of this appeal.  The Veteran 
was afforded the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to do 
so.  The Board is not aware, and the Veteran has not suggested 
the existence of, any additional pertinent evidence not yet 
received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks a compensable initial rating for his bilateral 
hearing loss.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the schedule 
for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, however, the assignment of 
initial ratings is under consideration, the level of disability 
in all periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7. 

Evaluations of defective hearing range from noncompensable to 100 
percent based on the organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies of 1000, 2000, 3000, 
and 4000 cycles per second.  To evaluate the degree of disability 
from bilateral service-connected defective hearing, the 
provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity 
levels from Level I for essentially normal acuity to Level XI for 
profound deafness.  Tables VI and VII as set forth in 38 C.F.R. 
§ 4.85 are used to calculate the rating to be assigned.  "[T]he 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

On a VA authorized audiological evaluation in July 2008, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
55
60
70
LEFT
15
30
35
50
55

The average pure tone threshold was 58dBs in the right ear and 
42dBs in the left ear.  Speech audiometry revealed speech 
recognition ability of 82 percent in the right ear and of 94 
percent in the left ear.  

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is used 
to determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average intersect. 
38 C.F.R. § 4.85(b).  The Board notes that the audio thresholds 
for these examinations do not meet the exceptional pattern of 
hearing impairment under 38 C.F.R. § 4.86.  Therefore, the 
Veteran's audio threshold and speech recognition scores will be 
applied to Table VI and not Table VIA.

Applying the values of the July 2008 examination to the rating 
criteria results in a numeric designation of Level IV in the 
right ear and Level I in the left ear.  See 38 C.F.R. § 4.85, 
Table VI.  Application of the levels of hearing impairment as 
shown in each examination to Table VII at 38 C.F.R. § 4.85 
produces a noncompensable rating, which has already been awarded 
by the RO; thus, the Board finds a compensable initial rating on 
a schedular basis for bilateral hearing loss is not warranted.  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  The Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that: 
"[U]nlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra-
schedular rating is warranted.  The Secretary's 
policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's 
occupational functioning and daily activities] 
facilitates such determinations by requiring VA 
audiologists to provide information in anticipation 
of its possible application."  

Id.

The July 2008 VA examination is in compliance with the holdings 
of the Martinak case.  The examiner noted a specific history from 
the Veteran regarding the onset of his hearing loss and his 
exposure to noise trauma.  The examiner also noted the current 
effects of the Veteran's hearing loss on his general functioning, 
and did not indicate that there existed an unusual functional 
impairment resulting from current symptoms.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board observes the 
Veteran has not required hospitalization for his service-
connected hearing loss during the pendency of this appeal.  
Additionally, no examiner has stated the Veteran's service-
connected disability alone is the cause of any marked 
interference with employment.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  The Board does not find that the schedular criteria 
have been inadequate for rating the manifestations of the 
service-connected disability.  See 38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration is not warranted.  

In conclusion, the evidence of record supports a noncompensable 
initial rating for the Veteran's bilateral hearing loss 
throughout the appeals period.  As a preponderance of the 
evidence is against the award of a compensable initial rating, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to a compensable initial rating for bilateral hearing 
loss is denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


